         Case 4:20-cv-00434-KGB Document 119 Filed 12/28/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

NICHOLAS FRAZIER, et al.                                                             PLAINTIFF

v.                                Case No. 4:20-cv-00434 KGB

SOLOMON GRAVES, et al.                                                           DEFENDANTS

                                            ORDER

       Before the Court is the parties’ joint stipulation of dismissal of Jerry Bradshaw from this

action without prejudice (Dkt. No. 118). The parties further stipulate to dismissal without

prejudice of all claims by plaintiffs Nicholas Frazier, Harold S. Otwell, and Cedric Sims. The

stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. Jerry Bradshaw is

dismissed from this action without prejudice. Further, all claims by plaintiffs Nicholas Frazier,

Harold S. Otwell, and Cedric Sims are dismissed without prejudice.

       It is so ordered this 28th day of December, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
